Citation Nr: 0108998	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia

THE ISSUE

Entitlement to service connection for osteoarthritis of the 
left hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service in the Army from June 
1952 to June 1954.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 1999 RO rating decision which 
denied service connection for osteoarthritis of the left hip.


FINDINGS OF FACT

The veteran's current osteoarthritis of the left hip began 
many years after his active duty, and was not caused by any 
incident of service, and was not caused or worsened by 
service-connected residuals of a simple fracture of the left 
femur.


CONCLUSION OF LAW

Osteoarthritis of the left hip was not incurred in or 
aggravated by service, nor is proximately due to or the 
result of service-connected residuals of a simple fracture of 
the left femur.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army from June 
1952 to June 1954.

Service medical records reflect that at April 1951 and May 
1952 preinduction examinations, the veteran reported that in 
1949 he fractured his left femur and underwent an open 
reduction with plating, and that this was currently 
asymptomatic.  

The veteran sought outpatient treatment for left leg pain in 
September 1952, and it was noted he had a left femur fracture 
with plating before service.

Service medical records show that in October 1952 the veteran 
was involved in a motorcycle accident in which he fractured 
his left femur again.  The new fracture was descibed as a 
simple transverse fracture and was located proximal to the 
plate which had been inserted before service for the 
preservice fracture.  The new fracture was initially treated 
by closed reduction and traction.  Subsequently in October 
1952, the veteran underwent surgery in which the preservice 
plate and screws were removed from the left femur, and an 
intramedullary nail was installed for the new fracture, with 
a bone graft from the iliac crest to the fracture site.  
During an examination in November 1952, it was noted that 
there was minimal swelling present in the left leg and some 
limitation of hip motion.  Active exercise of the left hip 
was recommended.  The veteran's recovery was going well by 
December 1952.  He was subsequently returned to duty.

In November 1953, the veteran sought outpatient treatment, 
complaining of pain in his left hip, fatigue of the hip 
muscles, and occasional pain down the entire left thigh.  He 
had been working as a cook, standing on his feet all day and 
doing a moderate amount of lifting.  Upon examination, there 
was tenderness of the left hip region over the left greater 
trochanter.  Active and passive motion of hips was free and 
equal on both sides.  It was noted an intramedullary nail had 
been installed a year earlier for a left femur fracture, and 
that the fixation device was to be removed.  The veteran 
underwent surgery and the left femoral nail, and a bursa at 
the head of the nail, were removed without difficulty.  
Convalescence was uneventful and at discharge the veteran's 
walking pattern was normal.  He returned to full duty without 
reduced profile.  

At the veteran's service separation examination in June 1954, 
scars were noted on the left hip and left leg, but clinical 
evaluation of the lower extremities and musculoskeletal 
system was normal.  

Shortly after service, the veteran filed a claim for service 
connection for a broken leg.  

The veteran underwent a VA examination in August 1954.  He 
complained of soreness in his left leg, in the area of the 
hip and knee, when walking or standing, as well as aching of 
the left leg after standing for a while.  He said this did 
interfere too much with his walking, but he quickly cowered 
if he stood, and that after 30 minutes he would have to sit 
down.  He was employed in a textile mill and sewed the ends 
of cloth together as they came out of a dryer.  The veteran 
reported that he had lost no time from work due to his leg.  
Upon examination, there was no evidence of any muscular 
atrophy.  The veteran had no definite arthritis, unless, the 
examiner noted, the pain in his knee was arthritic.  An X-ray 
of the left femur revealed evidence of an old fracture in the 
upper third of the left femur with generous callus formation, 
although the fracture line was still not completely 
obliterated.  The veteran was diagnosed as having an 
accidental fracture of the left femur, which was symptomatic 
by his statement.  

By an August 1954 rating decision, the RO granted service 
connection for simple fracture of the left femur, and 
assigned a noncompensable rating.  

Medical records from Charles F. Andersen, M.D., note the 
veteran was seen in June 1998, at which time he complained of 
a three month history of pain in his left sacroiliac area 
radiating down to the anterior aspect of the knee.  He 
reported a left femur fracture before service, as well as 
treatment in service.  An X-ray of the pelvis and left hip 
revealed arthritis of the left hip with sclerosis of the 
joint margin.  There was definite narrowing of the joint with 
slight joint space remaining.  The impression was 
osteoarthritis of the left hip.  Additional notes in June and 
July 1998 concern medication which was prescribed.

In November 1998, the veteran filed a claim for service 
connection for osteoarthritis of the left hip, as due to the 
service-connected left femur disability.  He reported post-
service treatment for the left hip beginning in 1998.

In a November 1998 letter, Dr. Andersen related that the 
veteran had osteoarthritis of the left hip, and that it was 
possible that this was due to damage to hip joint cartilage 
when the veteran fractured his femur.  However, Dr. Andersen 
further noted that this was somewhat speculative, and that it 
certainly could not be proven. Dr. Andersen added that the 
veteran, of course, may have developed arthritis just with 
aging.  The above-described treatment records from 1998 were 
attached to the letter.

By an April 1999 rating decision, the RO denied service 
connection for osteoarthritis of the left hip, determining 
that the veteran had not submitted a well-grounded claim.   

VA outpatient records reflect that in September 1999 the 
veteran was seen in an orthopedic clinic.  He complained of 
hip pain from an old hip fracture, although the VA physician 
noted that this appeared to actually be a proximal third 
femoral fracture on the left, with subsequent narrowing of 
the joint space on the superior portion of the femoral head 
on the left.  The veteran reported that approximately a year 
ago he was bending down to pick up some walnuts from the 
ground when he felt pain affecting both lower extremities.  
Previously, he used to walk over a mile but was now limited 
to approximately two blocks.  An X-ray taken in June 1999 had 
revealed the presence of a healed fracture of the left femur, 
as well as some joint space narrowing with an osteophyte 
noted on the superior lateral at the left hip joint.  It was 
also noted the veteran had right hip arthritis for which a 
total hip replacement had been recommended.  X-rays also 
showed degenerative changes of the lumbar spine.  
Subsequently in September 1999, the veteran was again seen at 
the VA clinic with complaints of pain in his right hip and 
numbness and tingling of both feet.  Private MRI and X-ray 
studies in October 1999 noted degenerative changes in all 
segments of the spine, including disc disease of the low 
back.  When seen at the VA clinic later in October 1999, the 
recent studies were noted, and it was felt that the veteran's 
low back degenerative changes could be responsible for some 
right lower extremity symptoms.

In a March 2000 substantive appeal, the veteran argued that 
although there was disc herniation of the back which would 
aggravate the pain in his hips and legs, it would not cause 
osteoarthritis of the hips.  He asserted that the service 
connected left femur fracture caused him to have a weight 
shift and gait disturbance, which wore out his hip joint and 
caused osteoarthritis.  

In an April 2000 letter, Dr. Andersen noted that the veteran 
had a history of a left femur fracture in service, now had 
arthritis of both hips, and had just undergone right total 
hip replacement.  The doctor said that most osteoarthritis of 
the hip is a developmental problem but that it could be 
aggravated or precipitated by a previous trauma.  Dr. 
Andersen said that a trauma severe enough to fracture the 
left femur could frequently disturb the cartilage of the hip 
joint, which could predispose one to having arthritis.  

In June 2000, the veteran underwent a VA orthopedic 
examination, including a medical opinion on the question of 
service connection for left hip arthritis.  The VA doctor 
reviewed the veteran's claims folder and history.  The 
veteran denied having ever had any hip injury, and confirmed 
that he had undergone a total right hip replacement in 
February 2000.  He complained of a dull aching pain in the 
left hip and back, down to the left foot.  X-rays of the left 
femur showed on old healed fracture with no complications.  
X-rays showed the left hip as having moderate advanced 
degenerative changes with joint narrowing, lipping, and 
spurring at the superior and inferior acetabular rim and 
femoral head.  Right hip X-rays showed total hip replacement 
without complicating findings.  X-rays of both knees showed 
degenerative joint disease.  Diagnoses at the VA examination 
included status post simple fracture of the left femur with 
excellent healing and no complications, left hip degenerative 
changes, right hip replacement, degenerative changes of both 
knees, and degenerative changes including disc disease of the 
low back.  The VA doctor commented that although Dr. Andersen 
had stated that there was a possible relationship between the 
left femur fracture and the left hip osteoarthritis, such was 
only an "extreme" possibility.  The VA examiner pointed out 
that the simple fracture of the left femur was well-healed 
and in good position with no shortening of the leg, and that 
it could not have caused an aggravation of the hip problem.  
It was noted there was currently no problem with the left 
femur from the simple fracture, and that X-rays showed 
evidence of good healing and good alignment of the femur.

In a July 2000 supplemental statement of the case, the RO 
determined that the veteran had, in fact, submitted a well-
grounded claim, but the RO denied, on the merits, service 
connection for osteoarthritis of the left hip.

II.  Analysis

The file shows that the RO has considered the veteran's claim 
for service connection on the merits and has properly 
developed the evidence (including obtaining pertinent private 
and VA medical records and providing a VA examination with 
medical opinion).  There is no further VA duty to assist the 
veteran with his claim for service connection.  Veterans 
Claims Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 
2096 (2000).

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Historical medical records show the veteran initially 
fractured his left femur prior to service.  During his 1952-
1954 active duty, he again fractured the left femur; the 
residuals of that simple fracture are now service-connected.  
The service medical records show the veteran made a good 
recovery from treatment for the left femur fracture.  The 
service records show no injury to the left hip joint itself, 
nor were there any findings of left hip arthritis when the 
veteran was in service.  There is no evidence of any 
osteoarthritis of the left hip within the year after service, 
as required for a presumption of service connection.  The 
first post-service medical evidence of left hip 
osteoarthritis is dated in 1998, more than four decades after 
the veteran's active duty.  

The claims file contains two letters from a private 
physician, Dr. Andersen.  In his November 1998 letter, Dr. 
Andersen wrote that it was possible that the veteran's left 
hip osteoarthritis was due to damage to hip joint cartilage 
when he fractured his femur, although the doctor conceded 
that this was somewhat speculative and could not be proven.  
The doctor did not specify whether he was referring to the 
left femur fracture before service or the left femur fracture 
during service.  The doctor also noted that the arthritis 
could be age-related.  In his April 2000 letter, Dr. Andersen 
wrote that most osteoarthritis of the hip is a developmental 
problem but that this condition could be aggravated or 
precipitated by a previous trauma.  Dr. Andersen said that 
trauma severe enough to fracture the left femur could 
frequently disturb the cartilage of the hip joint, which 
could predispose one to having arthritis.  While Dr. Andersen 
has suggested, in general, that there may be a link between 
severe trauma to the femur and subsequent hip osteoarthritis, 
the doctor himself indicated that such is speculative, and he 
did not specifically state that it was at least as probable 
as not that such happened in the veteran's case.  There is no 
indication that Dr. Andersen had the benefit of reviewing the 
veteran's claims file, and the failure of a doctor to review 
the veteran's entire medical history lessens the persuasive 
value of his medical opinion.  Cahall v. Brown, 7 Vet. App. 
232 (1994).  In short, while Dr. Andersen's statements offer 
some support for the veteran's claim, it is only weak 
support.

It is the Board's judgment that the statements by Dr. 
Andersen, to the extent they offer some support for the 
veteran's claim, are outweighed by the remaining medical 
evidence of record.  As noted above, the medical records from 
the veteran's active duty and for years later do not show any 
left hip osteoarthritis.  Many years after service, the 
veteran developed left hip arthritis, and he likewise 
developed diffuse arthritis in multiple other joints of his 
body, including the right hip.  Apparently right hip 
arthritis (which is not near the site of the left femur 
fracture) was worse than left hip arthritis, since the 
veteran has recently undergone a right total hip replacement.  
These circumstances suggest a non-traumatic etiology of the 
veteran's left hip arthritis, unrelated to the service-
connected left femur fracture residuals; indeed, Dr. Andersen 
noted the possibility of age-related arthritis.  Moreover, a 
VA doctor, in June 2000, examined the veteran and opined, in 
essence, that a linkage (including a relationship of 
aggravation) between the healed and well-aligned left femur 
fracture, and the veteran's current left hip arthritis, was 
at best remote, and that it was unlikely any such 
relationship existed.  It is important to point out that the 
VA examiner reviewed the veteran's claims file. 

The veteran has essentially argued that his service-connected 
left femur fracture residuals caused a gait disturbance, 
causing left hip osteoarthritis.  However, as a layman, the 
veteran has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The weight of the competent medical evidence 
shows left hip arthritis is not linked to service, and that 
service-connected left femur fracture residuals did not cause 
left hip arthritis nor result in an additional increment of 
left hip arthritis because of aggravation (i.e., the Allen 
theory of secondary service connection).

In sum, the weight of the evidence demonstrates that the 
veteran's osteoarthritis of the left hip began many years 
after his active duty and was not caused by any incident of 
service, and left hip arthritis was not caused or worsened by 
the service-connected left femur fracture residuals.  Left 
hip arthritis was not incurred in or aggravated by service, 
and it is not proximately due to or the result of a service-
connected condition.  The requirements for direct or 
secondary service connection for left hip arthritis are not 
met.  As the preponderance of the evidence is against the 
claim for service connection for osteoarthritis of the left 
hip, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for osteoarthritis of the left hip is 
denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

